 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTimberland Packing Corporation and Local 479,United Food and Commercial Workers Interna-tional Union, AFL-CIO. Case 19-CA-7615April 15, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 30, 1981, Administrative LawJudge David P. McDonald issued the attachedSupplemental Decision in this proceeding. Thereaf-ter, the General Counsel and Respondent filed ex-ceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder, as modified herein. IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Timberland Packing Corporation, Lewistown,Montana, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:In the absence of exceptions thereto, we adopt, proforma, that part ofthe Administrative Law Judge's recommended Order which requires thatsums owed by virtue of Respondent's unlawful failure to properly fundits health and welfare and pension accounts be paid directly to employ-ees. We therefore find merit in General Counsel's exceptions to the Ad-ministrative Law Judge's failure to provide that interest, in accordancewith the Board's decision in Florida Steel Corporation, 231 NLRB 651(1977), be added to those amounts. Cf. Merryweather Optical Company,240 NLRB 1213 (1979).We reject Respondent's contention that interest should be computedaccording to Montana law. Respondent's monetary obligations here arisefrom the finding that it violated Sec. 8(aXS) of the National Labor Rela-tions Act, as amended. Thus, the Administrative Law Judge correctlyfound that Montana law was federally preempted. We also note that theAdministrative Law Judge, in his recommended Order, inadvertentlycredited Ronald Lipke with S2.30 rather than $3.20, and, at p. 5 of theappendix to his Decision, inadvertently recorded the total backpay dueAdrian J. Glidewell as S1,195.05 rather than S1,795.05.In agreement with Respondent we find, based on the record, thatduring the period October 1978 through May 1980, Respondent paid Wil-liam Heath $15 each month as its contribution to the health and welfareaccounts. Thus, we find that Respondent owes Heath $120 due to its fail-ure to properly fund the health and welfare accounts; not S540 as foundby the Administrative Law Judge.Member Jenkins would compute the interest due in accordance withhis dissent in Olympic Medical Corporation.261 NLRB No. 271. Substitute the following for paragraph 2:"2. Pay to the following employees the amountsowed by its failure to properly fund the health andwelfare accounts, together with interest on the ac-counts owing, to be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977); see also Olympic Medical Corporation, 250NLRB 146 (1980): Jay Deming, $120; WilliamHeath, $120; Richard Spence, $120; Mary Swan,$120; Adrian Glidewell, $96.67; Ronald Lipke, $5;George Minder, $25; and Dale Senn, $5."2. Substitute the following for paragraph 3:"3. Pay to the following employees the amountsowed by its failure to properly fund the pension ac-count, together with interest on the accountsowing, to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977);see also Olympic Medical Corporation, 250 NLRB146 (1980): Eugene Apple, $1.60; David Caldwell,$2.40; Jay Deming, $424.55; Adrian Glidewell,$385.10; William Heath, $425.35; Ronald Lipke,$3.20; George Minder, $71.60;, Dale Senn, $18;Richard Spence, $431.30; and Mary Swan,$379.95."3. Delete the last line of "Appendix," page ii,and substitute the following:"Total Backpay due Adrian J. Glidewell$1795.05"4. Delete the last full paragraph of "Appendix,"page v, and substitute the following:"The General Counsel also indicated in his briefthat the parties had settled the liquidated backpayowed William Heath and Dale J. Senn; however,Respondent did not submit a check at the hearingfor the net backpay owed William Heath. Therecord indicates that William Heath is owed totalbackpay of $705.60."SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEDAVID P. MCDONALD, Administrative Law Judge: OnNovember 24, 1975, the National Labor Relations Boardissued a Decision and Order in this proceeding,' inwhich it found that the Respondent, Timberland PackingCorporation, engaged in unfair labor practices in viola-tion of Section 8(a)(5) of the Act by refusing on or aboutSeptember 30, 1974, to bargain collectively with Local479, United Food and Commercial Workers InternationalUnion, AFL-CIO,2herein called the Union, as the exclu-sive bargaining representative of all the employees of Re-spondent. It further found that Respondent engaged inunfair labor practices in violation of Section 8(a)(l) ofthe Act by the aforesaid refusal to bargain, and thus Re-1221 NLRB 728 (1975).2Formerly known as Local 479, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO.174 TIMBERLAND PACKING CORPORATIONspondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act. The Board's Decision and Orderwas enforced on March 18, 1977, by the United StatesCourt of Appeals for the Ninth Circuit,sand on May 19,1977, the court entered its Judgment enforcing theBoard's Order in its entirety.The Board's Order directed Respondent to:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 479, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All employees employed by the Employer at itsLewistown, Montana, operations, excludingoffice clerical employees, yard employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain in good faith with theabove-named labor organization as the exclusiverepresentative of all employees in the aforesaid ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.Thereafter, on October 3, 1977, the Board filed itsmotion to summarily adjudicate Respondent in civil con-tempt for failing to comply with the above court's Judg-ment of May 19, 1977. Respondent failed to answer thismotion or to move or otherwise appear in connectionwith such motion. On November 28, 1977, the courtfound Respondent in civil contempt for disobeying itsJudgment, and ordered it to purge itself of such con-tempt by:(a) Fully complying with and obeying the judg-ment of May 19, 1977, by, upon request, bargainingcollectively in good faith with Local 479, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO (hereafter "the Union")as the exclusive representative of the Company'semployees in the appropriate unit, and if an under-standing is reached, embodying such understandingin a signed agreement.(b) Proceeding with the officials of the Union toset an initial meeting date, not to exceed 10 daysfrom entry of this order, and thereafter proceedingto bargain upon consecutive days during regularbusiness hours until all contract proposals on man-550 F.2d 500 (9th Cir. 1977), cert. denied 434 U.S. 922.datory and lawful subjects have been consideredand actions taken in relation thereto.(c) Immediately posting in conspicuous places, in-cluding all places where notices to employees cus-tomarily are posted, for a period of sixty (60) con-secutive days, an appropriate notice, in the formprescribed by the Board, signed by the president ofthe Company, which states that the Company hasbeen adjudicated in civil contempt of court for dis-obeying and failing and refusing to comply with thejudgment of this court and that it will take theaction in purgation ordered by the court, a copy ofthis order being posted therewith, and by maintain-ing such notices in clearly legible conditionthroughout such posting period, and assuring thatthey are not altered, defaced, or covered by anyother material.On July 9, 1979, the court appointed a Special Master,who subsequently filed his report on January 30, 1980. Inpart the Master reported:At the hearing on January 14, attorneys for theBoard and the Company outlined on the record, forthe Master's consideration, a proposed settlementagreement. I have examined the terms of the settle-ment and find that it effectuates the policies of theNational Labor Relations Act and the Court's judg-ments.After considering the Master's report, the court on Feb-ruary 28, 1970, found...that the parties have agreed to the settlementembodied in this order and it is therefore hereby or-dered as follows:1. Respondent Timberland Packing Corp., its of-ficers, agents, successors and assigns, shall:(a) Forthwith execute the collective bargainingagreement (copy attached as Exhibit A to theReport of the Special Master) with Local 479,United Food and Commercial Workers Internation-al Union, formerly known as Local 479, Amalga-mated Meatcutters and Butcher Workmen of NorthAmerica, AFL-CIO;(b) Make whole employees for any back wagesand fringe benefits due under that contract, saidamounts, unless agreed upon, to be computed bythe Board in a supplemental proceeding, subject toreview by this court. ....A dispute having arisen over the amount of backpay dueunder the terms of the Court's Order to employees:Eugene Apple, David L. Caldwell, Roger D. Crosier,Jay M. Deming, Adrian J. Glidewell, Virgil V. Gluth,Jr., William Heath, Matthew M. Herzog, Ronald E.Lipke, George S. Minder, Dale J. Senn, Richard T.Spence, and Mary Swan, the Regional Director forRegion 19 of the Board, on August 11, 1980, issued andduly served on the Respondent a backpay specification,which was amended at the hearing, alleging the amountsof backpay due under the Board's Order. Subsequently,the issue as to the amount of backpay was resolved as to:175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid L. Caldwell, Roger D. Crosier, Virgil V. Gluth,Jr., William Heath, Ronald E. Lipke, George S. Minder,and Dale Senn. On November 20, 1980, Respondent fileda timely answer, which was amended orally at the hear-ing in the following manner. The statement, "Nothing inthe contract obligates Timberland to pay Mary Swan asa meat clerk if she actually works as a meat wrapper,and in any event ...." was struck from paragraph 2 ofRespondent's answer and the following was added toparagraph 6, "Furthermore, there has been no call for ar-bitration as required by the Labor Agreement. And final-ly, the labor agreement as negotiated and executed didnot purport to fix the rights of several employees withinthe categories agreed upon." On December 11 and 12,1980, I conducted a hearing in this proceeding.Upon the entire record, from my observation of thedemeanor of the witnesses and having considered thepost-hearing briefs, I make the following:1. THE ISSUESThe basic questions to be resolved are whether Re-spondent owes backpay and Health and Welfare andPension benefits to and on behalf of its employees listedin the backpay specifications.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the post-hearing briefs, I make the following:II. FINDINGS AND CONCLUSIONSA. Collective-Bargaining AgreementOn January 14, 1980, the Union and Respondent ex-ecuted an agreement entitled: Wholesale Agreement WithTimberland Packing. Unfortunately, due to a series ofomissions and ambiguous language, disputes have arisenconcerning the classification of various employees andthe amount of backpay, which may be due.The parties agree the employees in question were notmembers of the Union. Respondent argues the contractonly pertains to union members and therefore the caseshould be dismissed.It is true the agreement is vague as to who is coveredby the contract. The following sections are pertinent inresolving this issue:SCOPE OF AGREEMENT1. The terms hereof shall govern the wages,hours, and working conditions of employees speci-fied in Appendix "A."RECOGNITIONEmployer recognizes the Union designated aboveas the sole collective bargaining agent for all em-ployees within the scope of this agreement.JURISDICTIONThis agreement covers the performance of thefollowing work to be done by members of LocalUnion #479. The cutting, handling, wrapping, proc-essing and preparing of beef, pork, lamb, poultry,rabbits, fish and fish products, all meats, fresh,frozen, chilled or smoked, that is performed on theEmployer's premises and which are offered for saleat the Employer's premises.Although the agreement refers to an Appendix "A" itwas never attached to the contract. As a result the docu-ment is silent as to the names of the employees intendedto be covered in the above "Scope of Agreement."Throughout the contract the phrase "all employees" isfrequently used. Respondent urges this phrase should beread in the narrow context of the Jurisdiction sectionwhich states, "This agreement covers the performance ofthe following work to be done by members of LocalUnion #479." Since the employees were not members ofthe Union, Timberland reasons that the provisions of theJanuary 14, 1980, collective-bargaining agreement do notcover them. I disagree.The technical rules of contract law are not necessarilycontrolling in the field of labor relations. Pepsi-Cola Bot-tling Company of Mason City, Iowa, 251 NLRB 187(1980); N.LR.B. v. Donkin's Inn, 532 F.2d 138, 141-142(9th Cir. 1976). It is an established and fundamental prin-ciple of labor law that labor-management contracts arenot to be read with narrow precision. Local No. 742,United Brotherhood of Carpenters and Joiners of America,444 F.2d 895, 902 (D.C. Cir. 1971). In cases of ambiguityit is necessary to look at the circumstances surroundingthe drafting of the contract in order to clarify the intentof the parties. In United Steel Workers of America v.American Manufacturing Ca, 363 U.S. 564, 567 (1960),the Supreme Court held, "We think special heed shouldbe given to the context in which collective-bargainingagreements are negotiated and the purpose which theyare intended to serve." Thus the existence of ambiguouscontractual language warrants inquiry into relevant bar-gaining history in order to resolve latent ambiguities; andaccordingly, extrinsic evidence regarding full circum-stances of negotiations is properly considered to resolveambiguity. Gulf Refining and Marketing Co., 238 NLRB129 (1978).Raymond Trudell, business representative, and LesterPeck, International representative, represented the Unionin its collective-bargaining negotiations with Timberland.Robert L. Johnson, an attorney, represented Respondent.Although Timberland, in its answer and brief allegesthat the contract by its terms applies only to union mem-bers and persons named therein and defended on thebasis that none of the employees named by the Board inits specification were either union members or named inthe contract, it admitted that "Timberland may wellhave assumed the burden of contractual obligationstoward them through acquiescence." Respondent readilyadmits that it accorded all of its employees the privilegesspecified in the contract and during the hearing it didnot contest the Health and Welfare and Pension provi-sions in the backpay specification as it applied to all em-ployees. By its actions Respondent clearly indicated itbelieved the contract covered all of its employees.In his thorough review of the lengthy collective-bar-gaining negotiations, it was Trudell's opinion that all em-ployees who performed the cutting, wrapping, and thehandling process in preparing beef at Timberland Pack-176 TIMBERLAND PACKING CORPORATIONing were covered by the contract, regardless of theirunion membership status. This conclusion was neitherdenied nor rebutted by Respondent.The collective bargaining in this case traveled a ratherprotracted and circuitous route. Respondent ignored theBoard's Decision4and the enforcement order of theNinth Circuit,5which ordered it to bargain in good faithwith the Union. It was not until the Ninth Circuit heldTimberland in civil contempt that Respondent began se-rious negotiations. The ultimate answer as to who wascovered by the final contract is found in the Court's civilcontempt citation of May 19, 1977, which allowed Re-spondent to purge itself of such contempt by bargainingin good faith with the Union, as the exclusive representa-tive of the "Company's employees in the appropriate unit...." The appropriate unit had previously been definedby the Board6and the Ninth Circuit" as:All employees employed by the Employer at itsLewistown, Montana, operations, excluding officeclerical employees, yard employees, guards and su-pervisors as defined in the Act. [Emphasis supplied.]On January 30, 1980, the Special Master, appointed bythe court, reported that the parties had reached a settle-ment which, "effectuates the policies of the NationalLabor Relations Act and the Court's judgments." Thecourt accepted the Master's report and Respondent, byexecuting the collective-bargaining agreement, purgeditself of civil contempt. In order to purge itself of civilcontempt it was necessary for Respondent to sign a con-tract which complied with the court's previous enforce-ment order,8with an appropriate unit that included, "Allemployees ... ."Accordingly, after considering all of the above factors,I find the provisions of the collective-bargaining agree-ment of January 14, 1980, covered:All employees employed by the Employer at itsLewistown, Montana, operations, excluding officeclerical employees, yard employees, guards and su-pervisors as defined in the Act.The contract provisions covered all the employees listedperforming unit work.B. Employees1. Joe MinderJoe Minder has been the manager of Timberland Pack-ing since 1973. Each week he devoted 2 to 3 hoursbuying cattle at the local public auction and occasionallypurchased livestock in the surrounding countryside. Thebalance of his time was spent in supervising, delivery,and cutting meat.Minder testified that due to Timberland's small size allemployees performed whatever work was available, inaddition to their primary tasks. For example, everyone'221 NLRB 728 (1975).'550 F.2d 500 (9th Cir. 1977).'221 NLRB 728 (1975).7N.LR.B. v. Timberland Packing Corporation, supra.'Ibidincluding the bookkeeping was occasionally called uponto deliver meat. During a typical period Respondent em-ployed one meatwrapper, three butchers on the kill floor,and two meatcutters. Mary Swan was the meatwrapper;Jay Deming, Richard Spence, and Adrian Glidewellwere the butchers; and Bill Heath and Joe Minder werethe meatcutters.Jay Deming had acted as a foreman; however manage-ment felt he lacked leadership qualities. Therefore in No-vember 1978, when they had an opportunity to hire abutcher, Minder retained Glidewell as both a butcherand foreman of the kill floor. The record is in dispute asto the facts surrounding this event. Glidewell claims thatMinder called him and offered him full-time work as abutcher and meatcutter. Minder's recollection differed inthat he stated Glidewell had called him seeking work. Itwas not until after Glidewell was working that he ex-pressed a desire to learn the art of cutting meat. Minderagreed that Glidewell had some previous experience cut-ting meat, but he felt that Adrian was still learning. In1979 Bill Heath became involved in making sausagetwice a week and Adrian would take Heath's place cut-ting meat. Minder testified that Glidewell never com-plained that he should receive the pay of a meatcutter in-stead of a butcher.Since the volume of work was limited and erratic,most employees had secondary duties. For instance, Tim-berland slaughtered cattle and hogs only I to 3 days perweek. As a result, the butchers would perform otherwork on the nonkill days. Deming, Spence, andGlidewell all shared the work of cleanup and delivery ofmeat. In addition, Deming did some boning, Spence didelectrical work and general maintenance, and Glidewellcut meat when Heath was unavailable. In general, allemployees were very cooperative in working whereverneeded, regardless of their primary job description.After the contract was signed it was posted for theemployees to inspect. No one asked for a copy of thecontract, nor did anyone complain to Minder concerningtheir job classification or hourly wage.In the fall of 1980, Respondent's business continued todecline. As a result it reduced the schedules ofGlidewell, Spence, Swan, and Deming to part time.2. Mary SwanMary Swan testified she was hired by Joe Minder inOctober 1974 as a meatwrapper. At that time he inquiredas to her prior experience. Minder stated he was on va-cation when Swan was hired by her brother, Bill Heath.Since he was not present, he denied knowledge of herprevious experience.Mary's previous experience consisted of wrappingprecut meat at the Red Owl Store, Bemidji, Minnesota,from 1952 until 1956, and as a meatwrapper for NationalFood Stores, Minneapolis, from 1958 until 1959.As a meatwrapper for Respondent, she devoted ap-proximately 95 percent of her time wrapping meat forthe freezer. The remainder of her week was consumedby boning, grinding, and servicing the customer meatcounter.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMary Swan said that on numerous occasions she com-plained to Minder that she deserved a higher income.However, she never filed a grievance or sought the as-sistance of the Union. Although she had read the collec-tive-bargaining agreement, she insisted her complaint wasnot based on the Job Classifications and Wages foundtherein. She simply felt she was not receiving an honestwage. Other than her displeasure over her wages, shefelt her relationship with Timberland was essentiallyhappy. 93. Jay DemingJay Deming worked for Respondent as a butcher for 7years. His previous experience consisted of working as abutcher 10 years for Valley Meat Packing Company and1 year for Stillwater Packing Company. Minder hadbeen the plant manager for the Hanson family, whoowned Valley Meat. He recalled Deming working thereas a cleanup boy and later as a butcher.As a butcher for Respondent, he worked on the killfloor, I to 3 days per week, killing the cattle and hogs,removing hides and entrails, and general cleanup. BothSwan and Deming estimated he spent approximately 75percent of his workweek boning meat.Deming also admitted he never complained to manage-ment concerning his job classification or wages. Hiscomplaints to his fellow workers were not based on thewage scale found in the collective-bargaining agreement,but simply on his personal feelings that his incomeshould be higher.'09 At the conclusion of Swan's testimony, Respondent acknowledged itdid owe her backpay in the amount of $2,343.75. After deducting $143.67for social security and $494.90 for Federal income tax, a check in theamount of $1,705.18 was handed to Swan. This payment did not includeinterest. The amount of the backpay was based on the number of stipulat-ed hours she had worked and on Respondent's assertion that, "Thiswoman was hired as, and is, a meatwrapper with no significant or record-ed experience as a meat clerk prior to March 1, 1978."DATE HOURSPrior to9/30/78Prior to6/30/79Prior to12/31/79Prior to6/1/80PAY1,040 104 at $2.75936 at $3.00(Contract $3.52)1,040 344 at $3.00696 at $3.25(Contract $3.74)1,040 622.5 at $3.25417.5 at $3.55(Contract $3.96)988 $3.55(Contract $4.40)4. Richard SpenceRichard Spence was hired by Joe Minder on March26, 1976, as a butcher. With a great deal of pride, he de-scribed his prior work experience as a real cowboy for19 years. As an employee for Timberland his primaryduties consisted of killing livestock, skinning and gutting,splitting the carcass, and then cleaning the area. He ex-plained they butchered two or three times a week de-pending on the volume of business. During the remain-der of the week he worked as a handyman and bonedsome meat. "5. Adrian GlidewellAdrian Glidewell was employed by Timberland onthree separate occasions, from 1968 to 1970, 1972 to1976, and 1978 to 1980. He was initially hired by theformer plant manager, Jens Moligaard. From 1970 until1972 he worked as a meatcutter for Ron's Food Center.Glidewell claimed his second employment was as abutcher with a limited amount of meatcutting. However,duringDATE HOURSPrior to9/30/78Prior to3/31/79Prior to9/30/79Prior to3/31/80Prior to6/30/80Prior to6/30/80PAY1,040 $4.375-54.625(Contract S4.09)1,040 S4.625(Contract S4.36)1,040 $4.625-55.00(Contract $4.63)1,029 $5.00(Contract $4.91)I i $5.00(Contract $4.91)443 $5.00(Contract $5.45)BACK-PAY0o000S199.35I At the conclusion of Spence's testimony, Respondent acknowledgedit owed him $4,012.80 in backpay. He was then presented a check in theBACK- amount of $2,707.11 with deductions of S 1,305.69 (social security, $24.60PAY and Federal income tax, $1,281.09). The amount of backpay was based on$79.08 Respondent's assertion that Spence was employed as a butcher with no486.72 previous experience prior to employment with Timberland and the fol-lowing stipulated work hours:254.56341.03DATE HOURS441.97 Prior to171.17 9/30/78569.22569.22$2,343.75'O At the conclusion of Deming's testimony Respondent acknowledgedit owed him backpay in the amount of $199.35. After deducting Federalincome tax, a check in the amount of $162.73 was handed to Deming.This payment did not include interest. Respondent arrived at this back-pay based on the view that Deming was a butcher, with the followingstipulated hours:Prior to3/31/79Prior to9/30/79Prior to3/31/80Prior to6/1/80PAY1,040 864 at $3.00176 at $3.50(Contract S4.09)1,040$3.50(Contract $4.36)1,040 585 at $3.50456 at $4.00(Contract $4.63)1,040 536 at $4.00504 at $4.50(Contract $4.91)456 $4.50(Contract $5.45)BACK-PAYS 941.76103.84894.40659.92287.28487.76206.64431.20431.20$4,012.80178 TIMBERLAND PACKING CORPORATIONduring this last period he insists that his primary functionwas that of a meatcutter. Both he and Swan estimatedthat he devoted 70 to 80 percent of his week cuttingmeat and "pumping hams and bacon." He testified thathe butchered cattle once a week and hogs every otherweek. Minder did not deny the fact that Glidewell cutmeat; however, Minder did deny that he was an accom-plished meatcutter and it was not until 1979 that hebegan to work alone while Heath made sausage.Glidewell claims that during this period he was actuallyin charge of the meatcutting room. This assertion wasbased on the fact he was left alone while Heath preparedthe sausage.As a butcher he was paid $5 an hour. He testified thathe complained to Minder that he should receive $5.90,the meatcutter's wage. Minder denies that such a requestwas ever made. Adrian did not file a grievance nor com-plain to the National Labor Relations Board concerninghis wages.C. Job Classification and WagesThrough the years Timberland maintained a relativelysmall work force. Prior to the execution of the contractmost of its employees operated under a very informaland vague job classification. Since the work tended to besporadic, the employees were called upon to perform awide variety of tasks beyond their immediate duties. Forexample, when the butchers were not slaughtering, theycleaned, changed light bulbs, boned, delivered and cutmeat, and performed general maintenance. Perhaps Rich-ard Spence, a butcher, provided the clearest insight as tothe employer-employee's philosophy of "pitching-in,"when he commented, "to make it all simple to you, whenMr. Minder tells me to go out there and wrestle a cowand put him in the feed lot, that's what I do. He tells meto go fix a light switch, that's what I do."The collective-bargaining agreement provided for thefollowing job classification and wages, effective March1, 1978:Meat CutterButchersApprenticeButchers1st 6 months2d 6 months3d 6 months4th 6 monthsThereafterMeat ClerkApprenticeMeat ClerkIst 6 months2d 6 months3d 6 monthsThereafter0-1040 Hrs.1,041-2080 Hrs.2,081-3120 Hrs.3,121-4160 Hrs.0-1,040 Hrs.1,041-2,080 Hrs.2,081-3,120 Hrs.75%80%85%90%100%80%85%90%100%4.094.364.634.915.454.403.523.743.964.40Retro-active pay for all employees on the payrollback to 3/1/78 (March 1, 1973) will be paid forall hours worked.It further provided under the Scope of Agreement that,"The terms hereof shall govern the wages, hours, andworking conditions of employees specified in 'AppendixA'." Unfortunately, Appendix A was never attached tothe contract and presumably was never drafted. There-fore the agreement is silent as to the starting job andwage classification for each employee. In fact the partiesstipulated that throughout the lengthy negotiations therewere no indications that this problem was ever discussed.Trudell, as a representative of the Union, negotiated thefinal job classification and wages. During his testimonyhe readily admitted that he did not take a position as towhere Mary Swan should be placed on the wage scale.Prior to execution of the contract, Trudell agreed, that itwas up to the employer to determine when an individualhad sufficient training to become a journeyman. Trudellobserved that, "The contract is silent as far as prior ex-perience, and therefore it's voluntary to whether employ-ees should receive experience rate. That doesn't meanbecause you are a journeyman today and because yousigned a contract, you go back to ground zero. Your pastexperience always count in the industries." He based thisconclusion on his 18 years of union experience. In similarcases he felt that the industry's practice gave employeescredit for their experience with other conpanies. Howev-er, when the General Counsel asked, "Was this accept-ance the employers concerning prior experience on avoluntary [basis] ...." Trudell responded, "Yes, sir."Since a review of the history of negotiation and in-spection of various notes, letters and other documentsdoes not shed light on the intentions of the parties inplacing employees on the wage scale, the General Coun-sel argues that we must then rely on the accepted customin the industry as outlined in Trudell's testimony. In con-trast, it is the contention of Respondent that by failing toinclude "Appendix A" and by failing to bargain over thejob and wage classification of each employee, the ulti-mate decision for such placement remained in the handsof the Company. The Union could have bargained foradvanced standing for any of the employees, based uponexperience accumulated prior to the effective date of thecontract. This they failed to do. In support of its positionRespondent relies on the collective-bargaining agree-ment, which it insists is not ambiguous:SCOPE OF AGREEMENT3. It is understood the Employer retains all rightsnot surrounded herein to manage and control itswork force.5. Except as herein clearly and explicitly limitedby the express terms of this Agreement, the right ofthe Employer in all aspects to manage its businessoperations and affairs shall be unimpaired.CLASSIFICATIONS AND WAGE RATES2. For the purposes of determining length ofservice, wage adjustments, and the placement ofemployees in the apprenticeship progression forButchers and Meat Clerks, one hundred and seven-179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDty three [173] hours of employment shall be consid-ered as one [1] month's experience. 123. The parties recognize and agree that the classi-fications of Journeyman in the Agreement requireskill, knowledge, experience and ability which canonly be acquired by training and work on the job ina plant or comparable experience under the direc-tion and supervision of the Employer. Accordingly,provision is made in this Agreement for advance-ment through apprentice classifications on the basisof actual hours worked for the Employer and ap-prentices will be promoted upon satisfactory com-pletion of the period of employment training setforth in this agreement.Therefore, since specific employees were not classified asto their wage and position and since prior experience isnot identified as a factor in the classification of employ-ees, Respondent submits that it is free to make those de-terminations as part of the Employer's rights delineatedunder paragraphs 3 and 5 of Scope of Agreement.When a collective-bargaining agreement is not clearand must be supplemented by evidence of industrialpractice, its meaning becomes a question of fact. Arnoldv. Atlantic & Pacific Tea Co., 461 F.Supp. 425 (1978). InUnited Steelworkers of America v. Warrior & Gulf Naviga-tion Co., 363 U.S. 574, 581-582 (1960), the SupremeCourt stated: "The labor arbitrator's source of law is notconfined to the express provisions of the contract, as theindustrial common law-the practices of the industry andthe shop-is equally a part of the collective bargainingagreement although not expressed in it."In the present case, Trudell explained that the practicewithin the packing house industry was to give credit fora worker's past experience when determining the wageand job classification. However, in response to furtherquestions he readily admitted that such credit for aworker's past experience is bestowed on a voluntarybasis throughout the industry. Accordingly, I must findthat even if the industry did consider past experience, itwas done solely on a voluntary basis. Thus Timberlandwas free to allow credit for the experience or to rely onmanagement's authority as proscribed in the Scope ofAgreement, paragraphs 3 and 5, supra. It elected tomanage and control its business operations and affairs inan unimpaired manner. Thus, it chose to ignore past ex-perience and start the butchers and meat clerk on thefirst step of the apprenticeship ladder. Such a decisionmay appear unfair or poor management. However, thereis nothing in the contract, the history of the negotiations,or industry practice to preclude such action.An additional question is raised in regard to Glidewelland Eugene Apple. Were they butchers or meatcutters?Respondent categorized Glidewell as a journeyman-butcher and paid him accordingly. The fact thatGlidewell cut meat when he was not butchering, clean-ing or delivering is not in dispute. Apparently his meat-cutting duties increased in 1979 when Heath beganmaking sausage. Glidewell's and Mary Swan's testimonythat 70 to 80 percent of his time was devoted to meatcut-" The record indicates that prior to the execution of the contract Tim-berland did not have an apprenticeship program.ting was persuasive and not disputed. In addition I foundRespondent's bookkeeper, Bonnie J. Moseman, to be avery credible witness. She testified in a clear and concisemanner after carefully listening to the questions. I credither recollection that Glidewell was hired in November1978 as the butcher foreman of the kill floor, with theunderstanding he would be taught how to properly cutmeat. When Heath began to make sausage in 1979, themajority of Glidewell's time was devoted to meatcutting.The record is clear that in 1979 Glidewell worked as abutcher and meatcutter. Since he worked the majority ofhis time as a meatcutter, he should have been classifiedas a meatcutter. Therefore, in determining the correctbackpay due Glidewell, I find he is entitled to receive$5.90 an hour as a meatcutter throughout 1979 and 1980.Eugene Apple had previously worked for Respondentas a butcher. On November 6 and 7, 1978, he worked for16 hours boning and cutting meat for $3.50 per hour. Hewas hired as a butcher, but on the 6th and 7th Timber-land did not slaughter. As was true with the other butch-ers, when they were not slaughtering they performedother tasks. Since he only worked 2 days it is impossibleto determine whether in the future the majority of hiswork would be in the field of butchering or meatcutting.However, I have credited the testimony of Mosemanwho indicated the company books carried Apple as abutcher. Apple did not testify. After reviewing the entirerecord I find that although Apple did cut meat for 2days, he was in fact hired as a butcher.D. The Pension and Health and Welfare AccountsRespondent admits that its obligation under the healthand welfare clause and the pension clause are clear andnot in dispute. However, until December 11, 1980, theday preceding this hearing, Timberland had failed tofollow the contract concerning these accounts. On De-cember 10, 1980, Resondent set up two bank accounts:the Timberland Interim Retirement Account in theamount of $1,641.25 and the Timberland Health andWelfare Account in the amount of $616.67 at the North-western Bank in Lewistown, Montana.Under the contract, Timberland was required to de-posit $20 per month for each employee into individualaccounts for a special Health and Welfare Account.Prior to May 1980, the Employer paid $15 directly toeach employee. Thus, it not only failed to pay the fullamount but it also failed to maintain individual recordsconcerning the contribution. In addition, payments werenot made to former employees for the difference be-tween the $20 and $15.The parties stipulated at the hearing that the originalbackpay specifications as supplemented by Respondent'sbookkeeping records found in General Counsel's Exhibit10 reflect a true and accurate record of the hours eachemployee worked from March 1, 1978, to December 11,1980. The effective date of the health and welfare wasOctober 1, 1978, and of the pension November 1, 1978.The General Counsel argues that the deposited amountof $616.67 is not sufficient to fully fund the health andwelfare account through December 11, 1980. Its compu-tations are based on the $5 difference between the $20180 TIMBERLAND PACKING CORPORATIONcalled for under the contract and the $15 paid to eachemployee from October 1978 through May 1980, plus$20 for December 1980. Accordingly, Respondent owesDeming $120, Heath S540, Spence $120, and Swan $120.The contract required Respondent to pay employeesupon their termination any unused portion of their healthand welfare benefits. Accordingly, Respondent owes thefollowing former employees: Glidewell, $91.67; Lipke,$5; George Minder, $25; and Senn, $5.The General Counsel further argues that the correctcontribution by Respondent for the Pension Account is$2,143.05 and not $1,641.25. The $2,143.05 is based uponthe stipulated compensable work hours under the con-tract from November 1, 1978, through December 11,1980. The contract required Timberland to pay 10 centsfor all compensable hours per employee into a specialIRA-type retirement account. Accordingly, the follow-ing additional sums are owed by Respondent: Apple,$1.60; Caldwell, $2.40; Deming, $424.55; Glidewell,$385.10; Heath, $425.35; Lipke, $3.20; George Minder,$71.60; Senn, $18; Spence, $431.30; and Swan, $379.95.Upon the foregoing findings and conclusions, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 13The Respondent, its officers, agents, successors, andassigns, shall:1. Pay to each discriminatee the sum set opposite hisname on the attached net backpay, marked "Appendix,"togother with interest on the amounts owing, to be com-puted in the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977); see also Olympic MedicalCorporation, 250 NLRB 146 (1980). I reject Respondent'scontention that any interest rate that would be imposedon the backpay is limited to 6 percent as prescribed bySection 31-1-106 of the Montana Code Annotated.Under these circumstances the Montana Code is federal-ly preempted by the National Labor Relations Act andthe Decisions and Orders of the National Labor Rela-tions Board.2. Pay to the following employees the amounts owedby its failure to properly fund the Health and WelfareAccounts: Jay Deming, $120; William Heath, $540; Rich-ard Spence, $120; Mary Swan, $120; Adrian Glidewell,$91.67; Ronald Lipke, $5; George Minder, S25; and DaleSenn, $5.3. Pay to the following employees the amounts owedby its failure to properly fund the Pension Account:Eugene Apple, $1.60; David Caldwell, $2.40; JayDeming, $424.55; Adrian Glidewell, $385.10; WilliamHeath, S425.35; Ronald Lipke, $2.30; George Minder,$71.60; Dale Senn, $18; Richard Spence, $431.30; andMary Swan, $379.95.": In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Computation of BackpayMary SwanTIMEPrior to 9-30-78Pnor to 6-30-79Prior to 12-31-791-1 to 3-31-804-1 to 12-11-80Total BackpayBackpay paid at hearingBalance Due Mary SwanHOURS WAGEWORKED PAID104936344696622.5417.54551,348$2 753.003003.253253.553.803.80CON-TRACTWAGE$3.523.523.743.743.963.964.404.40DIFFER- BACK-ENCE PAY$ 77 $80.0850 486.72.75 254.56.49 341.04.71 441.98.41 17118.60 273.00.60 808.80$2,857.362.343.75$513.16Adrian J. GlidewellTIME10-1-78 to 9-30-781.1-79 to 6-30-797-1-79 to 12-31-791-I-80 to 6-30-807-1-80 to 11- -80HOURS WAGEWORKED PAID256706.53135872912.5800S5.005.005.50550550550CON-TRACTWAGE$4.915.905.905905.905.90Total Backpay due Adrian J. GlidewellDIFFER- BACK-ENCE PAYS- None.90 635.8540 125.4040 348.80.40 365.00.40 320.00S2,857 36Jay M. DemingTIMEPrior to9-30-7810-1-78to3-31-794-1-79 to9-30-7910-1-79to3-31-804-1-80 to5-31-806-1-80 to12-11-80HOURSWORKED8523601024792239WAGEPAID4.3754.625CON-TRACTWAGE$4.094.094.625 4.364625 4635.00 4.63DIFFER- BACPA YENCENoneNoneNone.005 3396None981 5.00 4.91 None352 5.00 5.45 .45 158401033.5 5.45 5.45 -NoneTotal BackpayBackpay paid at hearingBalance due Jay M. DemingS162.36199.35NoneRichard SpenceTIMEPrior to 9-30-78Prior to 3-31-79Prior to 9-30-79Prior to 3-31-804-I to 5-31-806-1 to 12-11-80Total BackpayBackpay paidBalance Due Richard SpenceHOURSWORKED86417610405854565365044561048.5WAGEPAIDS3.003.503.503.504.004.004.504.505.45CON.TRACTWAGE$4.094.094.364.634.634.914.915.455.45DIFFER- BACK-ENCE PAY$1.09 S941.76.59 103.84.86 894.401.13 661.0563 287.28.91 487.76.41 206.64.95 433.20-None$4,015.934,012.80S3.13181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTIME11-6 and 11-7-78Total BackpayPaid at hearingBalance DueEugene AppleHOURS WAGE CON- DIFFER- BACK-WORKED PAID TRACT ENCE PAYPAGE16 $3.50 $4.09 $.59 S9.44S9.44944NoneMr. Apple was not present at the hearing. The Respond-ent's attorney showed the General Counsel a check madepayable to Eugene Apple in the amount of $8.86, whichrepresented $9.44 less deductions for Federal income tax.The $9.44 does not include interest.The following employees received backpay as agreedupon by the General Counsel and Respondent's attorney.As in the case of Mr. Apple, these individuals were notpresent and the Respondent's attorney showed checks tothe General Counsel and indicated the checks would bemailed to their last known address. The amounts do notinclude the required interest:EmployeeVirgil GluthRoger D. CroiserDavid CaldwellRonald LipkeGeorge MinderGrossBackpayS 3.96331.3655.0437.76330.40Net BackpayS 3.72277.2531.6735.45276.35The General Counsel also indicated in his brief thatthe parties had settled the liquidated backpay owed Wil-liam Heath and Dale J. Senn. The record is silent inregard to these two individuals.182